DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 	The certified copy has been filed on July 1, 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 11, 2021, March 22, 2021 is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method of Forming Three-Dimensional Memory Device With Epitaxially Grown Layers.

Election/Restrictions
Applicant’s election without traverse of Claims 8-20 in the reply filed on January 24, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “wherein the first epitaxial layer adjoins the second epitaxial layer and the plurality of first GLS's and a portion of the layer stack are between the plurality of second GLS's.”  It is unclear if the first epitaxial layer adjoins the second epitaxial layer and the first plurality of first GLS’s.	For purposes of examination this will be interpreted as ““wherein the first epitaxial layer adjoins the second epitaxial layer; and the plurality of first GLS's and a portion of the layer stack are between the plurality of second GLS's.”  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son (US 2016/0343730) in view of Son (US 2021/0104526) hereinafter "Son 2".	Claim 8, Son discloses (Figs. 7-12) a method for fabricating a three-dimensional (3D) memory device, comprising: 	forming a layer stack (136/138, insulating interlayer pattern/sacrificial patterns, Para [0113]) 136/138 over 100) a substrate (100, substrate, Para [0090]), the layer stack including a plurality of first stack layers (138) and a plurality of second stack layers (136) alternately stacked (136 and 138 are alternately stacked); 	deposit a first semiconductor layer (portion of 170 contacting sidewall of 153, horizontal semiconductor layer, Para [0119], hereinafter “1st”) on a side portion (1st is on side portion of 153) of a channel layer (153, channel, Para [0051]) that extends through the layer stack (153 extends through 136/138) and deposit a second semiconductor layer (portion of 170 contacting top of 113, horizontal semiconductor layer, Para [0119], hereinafter “2nd”) on the substrate (2nd is on 100); and 		forming a first gate line slit (GLS) (Fig. 7, middle 160, opening, Para [0111], hereinafter “GLS1”),  and a plurality of second GLS’s (left and right 160, hereinafter “GSL2”) extending through the layer stack (GSL1 and GSL2 extend through 136/138) for each of a plurality of memory blocks (160s divide into a plurality of structures, Para [0111] – [0112]), 	wherein the first semiconductor layer adjoins the second semiconductor layer (under broadest reasonable interpretation (BRI) 1st and 2nd are joined together to form a uniform 170); and a portion of the layer stack is between the plurality of second GLS’s (portion of 136/138 is between 2nd).	Son does not explicitly disclose performing an epitaxial growth to deposit a first epitaxial layer deposit a second epitaxial layer; a plurality of first gate line slits (GLS’s).	However, Son discloses there may be a predetermined number of 160s depending on the number channel rows desired (Para [0112]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to duplicate the number of 160s to forma a memory device with a large number of channels as the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).	As a result Son may have an additional 160 in between 2nd forming a plurality of 1st.	Furthermore, Son 2 discloses forming horizontal semiconductor layers through selective epitaxial growth (Figs. 8A-8B, Para [0061]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to form the horizontal semiconductor layers of Son by the epitaxial step of Son 2 as epitaxial growth allows for formation of layers from already present layers without the need for further material (Son 2, Para [0061]).	Claim 9, Son in view of Son 2 discloses the method according to claim 8.	Son discloses (Figs. 7-12) wherein the plurality of first GLS's is spaced apart from each other between the plurality of second GLS's (as discussed above duplication of 1st can be present between left and right of 2nd).	Claim 10, Son in view of Son 2 discloses the method according to claim 8.	Son discloses (Figs. 7-12) forming a channel hole (150/153/157 are formed in a hole shown in Fig. 4, hereinafter “hole”, Para [0101]) extending through the layer stack (hole extends through 136/138 in Fig. 7); 	forming a functional layer (150, dielectric layer structure, Para [0058]) on a side wall and a bottom surface of the channel hole (150 form on sidewalls and bottom surface of hole as shown in Fig. 7), the functional layer including a blocking layer, a charge trap layer, and/or a tunnel insulation layer (150 may include tunnel insulation layer, charge storage layer and blocking layer, Para [0058]); and 	filling the channel hole with (hole is filled with 157) a dielectric material (157, first filling pattern, Para [0059]), 	wherein the channel layer is deposited adjacent to the functional layer (153 is deposited adjacent 150).	Claim 11, Son in view of Son 2 discloses the method according to claim 10, further comprising: 	removing a portion of the functional layer to expose the side portion of the channel layer (Son, 150 is removed to expose side of 153,  Para [01117]) before performing the epitaxial growth to grow (as taught by Son 2) the first epitaxial layer on the side portion and the second epitaxial layer on the substrate (1st and 2nd are on the side portion of 153 and on 100 and grown by the step of Son 2).	Claim 13, Son in view of Son 2 discloses the method according to claim 8, further comprising: 	removing (Son, Fig. 8, 123 is removed, Para [0115]) a cover layer (123, lower sacrificial pattern, Para [0115]) on the substrate (123 is on 100) to expose a surface of the substrate by etching (top surface of 100 is exposed in Fig. 8, through gas etch, Para [0116]) before performing (123 is etched before 170 is formed) the epitaxial growth (taught by Son 2).	Claim 14, Son in view of Son 2 discloses the method according to claim 8.	Son discloses (Fig. 15) further comprising: 		filling the plurality of first GLS's (1st) with at least one electrically conductive material (portion of 160 filled with 105, impurity region serving as common source liner, Para [0064]) to form a plurality of first array common sources (ACS's) (plurality of 1st with 105 are first ACSs); and 	filling the plurality of second GLS's with at least one electrically conductive material to form a plurality of second ACS's (plurality of 2nd filled with 105 are second ACSs), 	wherein the plurality of first ACS's and the plurality of second ACS's electrically connect with the second epitaxial layer (first and second ACSs are connected to 170 through 105, Para [0063] – [0064]).	Claim 15, Son in view of Son 2 discloses the method according to claim 8, further comprising: removing a portion of the plurality of first stack layers by an etch process (Son, Fig. 13, 138 is removed by wet etching, Para [0129]).	Claim 16, Son in view of Son 2 discloses the method according to claim 15, further comprising: forming a plurality of conductor layers (Son, Fig. 14, gate lines 180 are formed, Para [0131]), the plurality of conductor layers and the plurality of second stack layers being alternately stacked (180s and 136 are Claim 17, Son discloses (Figs. 7-15) a method for fabricating a three-dimensional (3D) memory device, comprising: 	forming a layer stack (Fig. 15, 136/180, insulating interlayer pattern/gate lines, Para [0072]) over (136/180 over 100) a substrate (100, substrate, Para [0090]), the layer stack including a plurality of first stack layers (180) and a plurality of second stack layers (136) alternately stacked (136 and 180 are alternately stacked);	deposit a first semiconductor layer (Fig. 10, portion of 170 contacting sidewall of 153, horizontal semiconductor layer, Para [0119], hereinafter “1st”) on a side portion (1st is on side portion of 153) of a channel layer (153, channel, Para [0051]) that extends through the layer stack (153 extends through 136/180) and deposit a second semiconductor layer (portion of 170 contacting top of 113, horizontal semiconductor layer, Para [0119], hereinafter “2nd”) on the substrate (2nd is on 100); and 		forming first array common source (ACS) (Fig. 15, middle 105/185, impurity region/second filling pattern, where 105 serves as common source line, Para [0064], hereinafter “ACS1”) and a plurality of second ACS's (Fig. 15, left and right 105/185, hereinafter “ACS2”) extending through the layer stack (105/185 extends through 136/180) for each of a plurality of memory blocks (ACS2 and ACS2 divide device into separate sections), 	wherein the first semiconductor layer adjoins the second semiconductor layer ( (BRI) 1st and 2nd are joined together to form a uniform 170), the first ACS and the plurality of second ACS's are electrically connected with the second semiconductor layer (since 105 is conductive ACS1 and ACS2 are connected to 2nd), and the first ACS and a portion of the layer stack are between the plurality of second ACS's (ACS1 and 136/180 are in between ACS2).	Son does not explicitly disclose performing an epitaxial growth to deposit a first epitaxial layer and deposit a second epitaxial layer; a plurality of first array common sources (ACS’s).160s which become the ACS’s (105/185) depending on the number channel rows desired (Para [0112]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to duplicate the number of 160s (and in turn duplicate the number of 105/185) to form a memory device with a large number of channels as the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).	As a result Son may have an additional 105/185 in between 2nd forming a plurality of 1st.	Furthermore, Son 2 discloses forming horizontal semiconductor layers through selective epitaxial growth (Figs. 8A-8B, Para [0061]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to form the horizontal semiconductor layers of Son by the epitaxial step of Son 2 as epitaxial growth allows for formation of layers from already present layers without the need for further material (Son 2, Para [0061]).	Claim 18, Son in view of Son 2 discloses the method according to claim 17.	Son discloses (Figs. 7-15)  wherein the plurality of first ACS's is spaced apart from each other between the plurality of second ACS's (plurality of ACS1 would be spaced apart from each other in between ACS2 since 160s which formed them are spaced from each other).	Claim 19, Son in view of Son 2 discloses the method according to claim 17.	Son discloses (Figs. 7-15) further comprising: 	forming a plurality of first gate line slits (GLS's) (Fig. 7, middle 160, opening, Para [0111], plurality taught by duplication, hereinafter “GLS1”) and a plurality of second GLS's (left and right 160, hereinafter “GSL2”)  extending through the layer stack (GLS1/GLS2 extend through 136 in Fig. 7); 	filling the plurality of first GLS's with at least one electrically conductive material to form the GLS1 are filled with common source 105 to form ACS1); and 	filling the plurality of second GLS's with at least one electrically conductive material to form the plurality of second ACS's (GSL2 filled with common source 105 to form ACS2).	Claim 19, Son in view of Son 2 discloses the method according to claim 17.	Son discloses (Figs. 7-12) forming a channel hole (150/153/157 are formed in a hole shown in Fig. 4, hereinafter “hole”, Para [0101]) extending through the layer stack (hole extends through 136 in Fig. 7); 	forming a functional layer (150, dielectric layer structure, Para [0058]) on a side wall and a bottom surface of the channel hole (150 form on sidewalls and bottom surface of hole as shown in Fig. 7), the functional layer including a blocking layer, a charge trap layer, and/or a tunnel insulation layer (150 may include tunnel insulation layer, charge storage layer and blocking layer, Para [0058]); and 	filling the channel hole with (hole is filled with 157) a dielectric material (157, first filling pattern, Para [0059]), 	wherein the channel layer is deposited adjacent to the functional layer (153 is deposited adjacent 150).
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form to overcome the 112 rejection and including all of the limitations of the base claim and any intervening claims.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819